Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 09, 2022

The Court of Appeals hereby passes the following order:

A22D0266. ERIC HIXSON v. THE STATE.

      Eric Hixson entered a guilty plea to trafficking in methamphetamine and

possession of methamphetamine with intent to distribute. Hixson later filed a pro se

motion for an out-of-time appeal from his judgment of conviction, along with a

motion to appoint standby counsel, which the trial court denied on December 20,

2021, and on October 4, 2021, respectively. Hixson filed an application for

discretionary review of the trial court’s orders on February 18, 2022. We lack

jurisdiction.

      An application for discretionary appeal must be filed within 30 days of entry

of the judgment or trial court order sought to be appealed. OCGA § 5-6-35 (d). “The

requirements of OCGA § 5-6-35 are jurisdictional and this court cannot accept an

appeal not made in compliance therewith.” Boyle v. State, 190 Ga. App. 734, 734

(380 SE2d 57) (1989). See also Gable v. State, 290 Ga. 81, 82 (2) (a) (720 SE2d 170)

(2011) (noting that this Court has held that “the failure to meet the statutory deadline
for filing a discretionary appeal is a jurisdictional defect”). Hixson filed this

application 60 and 137 days after entry of the orders he wishes to appeal. Thus, the

application is untimely, and it is hereby DISMISSED for lack of jurisdiction.


                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       03/09/2022
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.